 


109 HR 4438 RH: Gulf Coast Recovery Act of 2005
U.S. House of Representatives
2005-12-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 195 
109th CONGRESS 1st Session 
H. R. 4438 
[Report No. 109–364] 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2005 
Mr. Shuster (for himself, Ms. Norton, Mr. Young of Alaska, Mr. Oberstar, Mr. Jindal, Mr. Menendez, Mr. Fortuño, Mr. Cummings, Mr. Baker, Mr. Pascrell, Mr. Boustany, Ms. Corrine Brown of Florida, Mr. Bachus, Ms. Millender-McDonald, Mr. Dent, Mr. Melancon, Mr. Pickering, Mr. Honda, Mr. Poe, Mr. Holden, and Ms. Eddie Bernice Johnson of Texas) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
 
December 22, 2005 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
To establish special rules with respect to certain disaster assistance provided for Hurricane Katrina and Hurricane Rita. 
 
 
1.Short titleThis Act may be cited as the Gulf Coast Recovery Act of 2005.  
2.Public assistance allowable costs 
(a)In generalSubject to the requirements of this section, and notwithstanding any other provision of law, the President may provide assistance under sections 402 and 403 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170a; 5170b) to an eligible State or local government to provide reimbursement for expenses incurred by the State or local government, in the period beginning January 1, 2006, and ending June 30, 2006, for the base pay and overtime expenses of employees (including employees provided by contract or mutual aid agreements) who provide essential governmental services for response and recovery operations with respect to disaster declarations made for Hurricane Katrina and Hurricane Rita on or after August 29, 2005. 
(b)EligibilityA State or local government shall be eligible for assistance under subsection (a) if the State or local government demonstrates to the satisfaction of the President that— 
(1)the State or local government has suffered, with respect to the disaster declarations referred to in subsection (a), a loss in the operating revenues of the State or local government; and 
(2)the amount of that loss equals or exceeds 25 percent of the annual operating revenue of the State or local government in its most recent fiscal year ending before the date of the disaster declaration. 
(c)Essential governmental services definedIn this section, the term essential governmental services means fire, law enforcement, emergency medical, public works, emergency management, planning, and building codes services. 
(d)Building code servicesFor purposes of subsections (a) and (c), employees assisting in the permitting and inspection process relating to implementation and enforcement of a building code shall be considered to provide building code services. 
(e)Amount of reimbursementThe amount of reimbursement to be provided to a State or local government under this section shall be 75 percent of the expenses incurred by the State or local government that are eligible for reimbursement under subsection (a). 
(f)Eligibility determinationsThe President shall complete all eligibility determinations under subsection (b) on or before June 30, 2006.  
3.Disaster loan programSection 2(a) of the Community Disaster Loan Act of 2005 (Public Law 109–88) is amended by inserting before the period at the end the following: : Provided further, That notwithstanding section 417(b) of the Stafford Act such a loan may not exceed 50 percent of the operating budget of the local government to which the loan is made for the fiscal year in which the disaster occurs. 
4.Federal share for debris removal 
(a)FindingsCongress finds that— 
(1)there is ambiguity concerning the Federal share of the cost of debris removal activities carried out under the Robert T. Stafford Disaster Relief and Emergency Assistance Act in connection with Hurricane Katrina and Hurricane Rita; and 
(2)this ambiguity creates disincentives for local governments to utilize pre-existing, cost-effective contracts to carry out such debris removal activities. 
(b)Federal shareNotwithstanding any other provision of law, the Federal share of assistance provided for debris removal under sections 403 and 407 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5106b; 5173) with respect to disaster declarations made for Hurricane Katrina and Hurricane Rita on or after August 29, 2005, shall be 100 percent.  
5.Hazard mitigation grant program 
(a)Federal shareNotwithstanding any other provision of law, the President shall contribute not less than 75 percent of the cost of hazard mitigation measures that are approved in the 1-year period beginning on the date of enactment of this Act under section 404(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c(a)) with respect to disaster declarations made for Hurricane Katrina and Hurricane Rita on or after August 29, 2005. To the greatest extent practicable, the President shall assist State and local governments in expediting the planning for, identification and development of, application for, and approval of such projects. 
(b)Total contributions 
(1)PercentageThe last sentence of section 404(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c(a)) is amended by striking 7.5 and inserting 15. 
(2)ApplicabilityThe amendment made by paragraph (1) shall apply with respect to major disaster declarations made on or after August 29, 2005. 
6.Extension of unemployment assistanceNotwithstanding any other provision of law, in the case of an individual eligible to receive unemployment assistance under section 410(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5177(a)) as a result of a disaster declaration made for Hurricane Katrina or Hurricane Rita on or after August 29, 2005— 
(1)the President shall make such assistance available for 52 weeks after the date of the disaster declaration; and 
(2)beginning on the date of enactment of this Act, the amount of such assistance for a week of unemployment shall be not less than 50 percent of the national average weekly unemployment benefit provided to an individual as of the date of the disaster declaration.  
7.Emergency equipment assistanceSubtitle B of title VI of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5197–5197h) is amended by adding at the end the following: 
 
630.Emergency equipment assistance 
(a)GrantsThe Director shall carry out a program to make grants to States and local governments— 
(1)to purchase or improve commercially available interoperable communications equipment that— 
(A)complies with, where applicable, national voluntary consensus standards; 
(B)facilitates interoperability, coordination, and integration between and among emergency communications systems (including satellite phone and satellite communications equipment); and 
(C)ensures that first responders, government officials, and emergency personnel are able to adequately and effectively communicate with each other in the event of a major disaster or other emergency; 
(2)to purchase mobile equipment to generate emergency power; and 
(3)to train first responders and emergency personnel on how best to use effectively such equipment. 
(b)PurposeThe purpose of the program shall be to improve the response capabilities of States and local governments in the event of a major disaster or other emergency. 
(c)ApplicationsA State or local government seeking a grant under this section shall submit an application to the Director at such time, in such manner, and accompanied by such information as the Director may require. 
(d)Technical assistanceThe Director shall provide to States and local governments technical assistance with respect to the procurement, installation, and use of equipment under subsection (a)(1). 
(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $200,000,000 for each of fiscal years 2006, 2007, and 2008..  
 
 
December 22, 2005 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
